Name: Commission Regulation (EEC) No 668/92 of 17 March 1992 adapting the conversion rates to be applied in agriculture fixed by Council Regulation (EEC) No 1678/85
 Type: Regulation
 Subject Matter: agricultural policy
 Date Published: nan

 No L 71 /2118 . 3. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 668/92 of 17 March 1992 adapting the conversion rates to be applied in agriculture fixed by Council Regulation (EEC) No 1678/85 Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the appli ­ cation of the arrangements for the automatic dismantling of negative monetary compensatory amounts ^, as last amended by Regulation (EEC) No 3137/91 (*), new agri ­ cultural conversion rates for the Greek drachma must be fixed for the 1992/93 marketing year without prejudice to any changes resulting from Council decisions or develop ­ ments relating to currency exchange rates ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Articles 6 (2) and 6a (2) thereof, Whereas the agricultural conversion rates currendy appli ­ cable were fixed by Council Regulation (EEC) No 1 678/85 (3), as last amended by Commission Regulation (EEC) No 3696/91 (4) ; Whereas, where the currency exchange rates are realigned within the European Monetary System, Article 6 of Regu ­ lation (EEC) No 1677/85 stipulates that, under the proce ­ dure laid down in Article 12 of that Regulation, the Member States' agricultural conversion rates must be adapted in such a way as to eliminate, in stages, newly ­ created monetary gaps ; whereas pursuant to Article 6a of that Regulation, the agricultural conversion rate of a Member State for the pigmeat product sector is to be adapted so as to avoid, within certain limits, the applica ­ tion of monetary compensatory amounts ; Whereas, as a result of the currency realignment of 6 October 1990 and having due regard to the provisions of HAS ADOPTED THIS REGULATION : Article 1 Annex IV to Regulation (EEC) No 1678/85 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 17 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 201 , 31 . 7. 1990, p. 9. 0 OJ No L 164, 24. 6. 1985, p . 11 . 0 OJ No L 350, 19. 12. 1991 , p. 22. O OJ No L 312, 18 . 11 . 1988, p. 16. (0 OJ No L 297, 29. 10 . 1991 , p. 17. No L 71 /22 Official Journal of the European Communities 18 . 3. 92 ANNEX ANNEX IV GREECE Sectors or products Agricultural conversion rates ECU 1 - Dr ... Applicable until ECU 1 - Dr ... Applicable from Milk and milk products 252,121 31.3.1992 257,895 1.4.1992 0 Beef and veal 252,121 5.4.1992 257,895 6. 4. 1992 0 Sheepmeat and goatmeat 231,754 5. 1.1992 252,121 6. 1 . 1992 Pigmeat (') 266,449 22.12.1991 267,566 23.12.1991 Eggs and poultrymeat and ovalbumin and lactalbumin 252,121 30. 6.1992 256,487 1 . 7. 1992 (2) Fishery products 206,395 31.12.1991 252,121 1 . 1.1992 Cereals 230,472 30. 6. 1991 252,121 1 . 7.1991 Rice 252,121 31 . 8.1992 257,188 1 . 9 . 1992 Q Sugar and isoglucose 230,472 30. 6. 1991 252,121 1 . 7. 1991 Wine 230,472 31 . 8.1991 252,121 1 . 9.1991 Olive oil 232,153 31.10.1991 252,121 1.11.1991 Colza and rape seed 252,121 30. 6.1992 257,188 1 . 7.1992 0 Sunflower and linseed 252,121 30. 6. 1992 257,188 1 . 7.1992 0 Soyabeans 252,121 30. 6.1992 257,188 1 . 7.1992 0 Dried fodder 252,121 30. 4.1992 257,188 1 . 5.1992 0 Field beans and peas and sweet lupins 252,121 30. 6.1992 257,188 1 . 7.1992 0 Grain legumes 252,121 30. 6.1992 257,895 1 . 7.1992 0 Flax and hemp 252,121 31 . 7.1992 257,188 1 . 8 . 1992 0 Silkworms 252,121 31 . 3.1992 257,188 1 . 4.1992 0 Cotton 252,121 31 . 8.1992 257,188 1 . 9.1992 0 Tobacco 230,472 16. 6.1991 252,121 17. 6.1991 Seeds 252,121 30. 6.1992 257,188 1 . 7.1992 0 Fruits and vegetables  tomatoes, cucumbers, courgettes, aubergines 252,121 31 . 12. 1991 257,188 1 . 1.1992  cherries 252,121 31 . 3.1992 257,188 1 . 4.1992 0  apricots, peaches, nectarines, table grapes, cauliflowers 252,121 30. 4.1992 257,188 1 . 5. 1992 0  cherries preserved in syrup 252,121 9. 5. 1992 257,188 10. 5 . 1992 0  pears, plums, lemons, tinned pinneapples 252,121 31 . 5.1992 257,188 1 . 6.1992 0  broad-leaved (Batavian) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 252,121 30. 6.1992 257,188 1 . 7. 1992 0  Williams pears preserved in syrup 252,121 14. 7.1992 257,188 15. 7. 1992 0  nuts, locust beans, prunes, dried grapes 252,121 31 . 8.1992 257,188 1 . 9 . 1992 0  Clementines, mandarines, satsumas, sweet oranges, artichokes 252,121 30. 9.1992 257,188 1.10. 1992 0  other fruit and vegetables 252,121 31 . 3.1992 257,188 1 . 4.1992 0 Amounts unrelated to price fixing 230,337 16. 6. 1991 252,121 17. 6 . 1991 All other products 252,121 31 . 3.1992 257,895 1 . 4.1992 0 (') Subject to Article 6a of Regulation (EEC) No 1677/85. (*) Date of commencement of 1992/93 marketing year if later than date stated.'